Case 2:19-cr-00410-JFW Document 110 Filed 07/14/20 Page 1 of 4 Page ID #:707




    1

    2

    3

    4

    5

    6                         UNITED STATES DISTRICT COURT
    7                        CENTRAL DISTRICT OF CALIFORNIA
    8
        ~ UNITED STATES OF AMERICA,
    9

   10                               Plaintiff,        CASE NO.
   11                        v.                                        19-CR-410-JFW
        ASHLEY FEY METTER
   12                                                  ORDER OF DETENTION
   13

   14                               Defendant. )
   15

   16                                                   I.

   17       A.() On motion of the Government in a case allegedly involving:
   18            1.()     a crime of violence.
   19           2.()      an offense with maximum sentence of life imprisonment or death.
   20            3.()     a narcotics or controlled substance offense with maximum sentence
   21                     often or more years .
   22           4. O     any felony -where the defendant has been convicted of two or more
   23                     prior offenses described above.
   24           5.()     any felony that is not otherwise a crime of violence that involves a
   25                     minor victim, or possession or use of a firearm or destructive device
   26                    or any other dangerous weapon, or a failure to register under 18
   27                    U.S.0 § 2250.
   28       B.(~       On motion by the Government /( )on Court's own motion, in a case

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                     Page 1 of4
Case 2:19-cr-00410-JFW Document 110 Filed 07/14/20 Page 2 of 4 Page ID #:708




    1                      allegedly involving:
    2           (~         On the further allegation by the Government of:
    3             1. (~       a serious risk that the defendant will flee.
    4             2.()        a serious risk that the defendant will:
    5                   a.( )obstruct or attempt to obstruct justice.
    6                   b.()threaten, injure, or intimidate a prospective witness or juror or
    71                        attempt to do so.
    8        C. The Government()is/(~ is not entitled to a rebuttable presumption that no
    9             condition or combination ofconditions will reasonably assure the defendant's
   10             appearance as required and the safety of any person or the community.
   11

   12                                                     II.

   13        A.(~          The Court finds that no condition or combination of conditions will
   14                      reasonably assure:
   15             1. (~       the appearance ofthe defendant as required.
   16                   () and/or
   17            2. (~        the safety of any person or the community.
   18        B.() The Court finds that the defendant has not rebutted by sufficient
   19                      evidence to the contrary the presumption provided by statute.
   20

   21                                                     III.
   22        The Court has considered:
   23        A. the nature and circumstances ofthe offenses) charged, including whether the
   24            offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
   25            victim or a controlled substance, firearm, explosive, or destructive device;
   26        B. the weight of evidence against the defendant;
   27        C. the history and characteristics of the defendant; and
   28        D. the nature and seriousness of the danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                      Page 2 of4
Case 2:19-cr-00410-JFW Document 110 Filed 07/14/20 Page 3 of 4 Page ID #:709




    1                                                     IV.
    2        The Court also has considered all the evidence adduced at the hearing and the
    3        arguments        and/or statements         of counsel, and            the Pretrial   Services
    4        Report/recommendation.
    5

    6                                                      V.
    7        The Court bases the foregoing findings) on the following:
    8        A.(~         As to flight risk:
    9        PSA violation; absconder status; no bail resources; background unverified

   10

   11

   12

   13

   14

   15

   16       B.(~          As to danger:
   17        instant allegations; substance abuse

   18

   19

   20

   21

   22

   23

   24                                                     1~/
   25       A.() The Court finds that a serious risk exists that the defendant will:
   26                  1.()obstruct or attempt to obstruct justice.
   27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
  28

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                Page 3 of4
Case 2:19-cr-00410-JFW Document 110 Filed 07/14/20 Page 4 of 4 Page ID #:710




    1         B. The Court bases the foregoing findings) on the following:
    2

    3

    4~

    5

    6

    7

    8

    9                                                   VII.
   10

   11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
   12        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
   13             ofthe Attorney General for confinement in a corrections facility separate, to
   14             the extent practicable, from persons awaiting or serving sentences or being
   15             held in custody pending appeal.
   16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
   17             opportunity for private consultation with counsel.
   18        D. IT IS FURTHER ORDERED that, on order of a Court.of the United States
   19             or on request of any attorney for the Government, the person in charge ofthe
   20             corrections facility in which the defendant is confined deliver the defendant
   21             to a United States marshal for the purpose of an appearance in connection
   22             with a court proceeding.
   23
   24

   2S                                                          fie!         --~         ~

   26 DATED: 7/14/2020
                                                      UNITED STATES MAGISTRATE JUDGE
   27

   28

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                       Page 4 of4
